Title: From Thomas Jefferson to the Senate and the House of Representatives, 29 November 1803
From: Jefferson, Thomas
To: Senate and the House of Representatives, the


               
                  To the Senate and House of Representatives of the US.
               
               I now communicate an Appendix to the information heretofore given on the subject of Louisiana. you will be sensible from the face of these papers, as well as of those to which they are a sequel, that they are not, and could not be, official, but are furnished by different individuals as the result of the best enquiries they had been able to make, and now given, as recieved from them, only digested under heads to prevent repetitions.
               
                  Th: Jefferson
                  Nov. 29. 1803.
               
            